Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The specification has been amended as follows: 
[0029] The row 400 includes and/or otherwise involves bit lines 210A, a word line 210B, storage elements 210C, and switching elements 210D.
[0030] In particular, each bit is stored in a given storage element 210C using a respective one of the switching elements 210D.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with the amendment filed 28 December 2021, the subject matter from claim 4, previously determined to be allowable, has been incorporated into each of the independent claims (along with supporting subject matter from claims 2 and 3). None of the prior art of record teaches all of the limitations of independent claims 1, 19, and 20.
The examiner’s amendment to the specification is being entered to bring the reference numerals of paragraphs [0029] and [0030] into agreement with the reference numerals in fig. 4 of the applicant’s drawings. As described in the non-final rejection mailed 5 October 2021, fig. 4 labels elements of row 400 as 210A-D rather than 410A-D. The drawings do not include any elements labeled as 410A-D.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HAL SCHNEE/Primary Examiner, Art Unit 2129